Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Highlander on 08/22/2022.

The application has been amended as follows: 



	Amend claims 269 and 270:

269. 	(Currently amended) The method of claim 267, wherein said nuclease-resistant modification is a modified sugar moiety and wherein said modified sugar moiety is a high-affinity sugar modification

270. 	(Currently amended) The method of claim 269, wherein each 4' to 2' bridge is independently -[C(Rc)(Rd)]n-, -[C(Rc)(Rd)]n-O-, -C(RcRd)-N(Re)-O- or -C(ReRd)-O-N(Re)-, wherein each Rc and Rd is independently hydrogen, halogen, substituted or unsubstituted C1-C6 alkyl; and each Re is independently hydrogen or substituted or unsubstituted C1-C6 alkyl
 
Add new claims:
283.	(New) The method of claim 269, wherein said high-affinity sugar modification is a bicyclic sugar moiety or a 2'-modified sugar moiety.  
284.	(New) The method of claim 269, wherein said morpholino moiety is a phosphorodiamidate morpholino moiety.  

285.	(New) The method of claim 269, wherein said 4' to 2' bicyclic sugar moiety is a 4'-CH2-O-2' or 4'-CH(CH3)-O-2' bicyclic sugar moiety.  

286.	(New) The method of claim 269, wherein each 4' to 2' bridge independently comprises from 2 to 4 linked groups independently selected from -[C(Ra)(Rb)]y-, -C(Ra)=C(Rb)-, -C(Ra)=N-, -C(=NRa)-, -C(=O)-, -C(=S)-, -O-, -Si(Ra)2-, -S(=O)x-, and -N(R1)-; wherein x is 0, 1, or 2; y is 1, 2, 3, or 4; each Ra and Rb is, independently, H, a protecting group, hydroxyl, C1-C6 alkyl, substituted C1-C6 alkyl, C2-C6 alkenyl, substituted C2-C6 alkenyl, C2-C6 alkynyl, substituted C2-C6 alkynyl, C5-C9 aryl, substituted C5-C20 aryl, heterocycle radical, substituted heterocycle radical, heteroaryl, substituted heteroaryl, C5-C7 alicyclic radical, substituted C5-C= alicyclic radical, halogen, OJ1, NJ1J2, SJ1, N3, COOJ1, acyl (C(=O)--H), substituted acyl, CN, sulfonyl (S(=O)2-J1), or sulfoxyl (S(=O)-J1); and each J1 and J2 is, independently, H, C1-C6 alkyl, substituted C1-C6 alkyl, C2-C6 alkenyl, substituted C2-C6 alkenyl, C2-C6 alkynyl, substituted C2- C6 alkynyl, C5-C20 aryl, substituted C5-C9 aryl, acyl (C(=O)-H), substituted acyl, a heterocycle radical, a substituted heterocycle radical, C1-C6 aminoalkyl, substituted C1-C6 aminoalkyl or a protecting group.  

287.	(New) The method of claim 270, wherein each 4' to 2' bridge is independently a 4'-(CH2)2-2',4'-(CH2)3-2',4'-CH2-O-2',4'-CH(CH3)-O-2',4'-(CH2)2-0-2',4'-CH2-O-N(Re)-2' and 4'-CH2-N(Re)-O-2'-bridge.    
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG whose telephone number is (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635